DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to an article.
Group II, claim(s) 13-22, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of the structure of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior art discussed in the ISR and provided in the Office Action below.  
During a telephone conversation with Christophe Lair on July 29, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 12 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Durandeau (US Pub 20130129945).
Regarding claims 1-2, 4, 7-8, 10-11: Durandeau teaches a pane having an electrically conductive coating comprising a substrate having a coating on the surface. The coating, starting from the substrate, comprises
Si3N4 (blocking)/SiO2 (lower AR)/ITO (TCO)/Si3N4 (barrier)/SiO2 (upper AR)/…. (see claim 13)

	Durandeau does not explicitly disclose the local minimum and maximum reflectance requirements claimed, however, given that Durandeau’s coating meets that claimed, one having ordinary skill would reasonably conclude the same optical properties to be present absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claims 3, 5, 9 and 12: Durandeau’s Si3N4 (blocking) layer, SiO2 (lower AR) layer, ITO (TCO) layer, Si3N4 (barrier) layer and SiO2 (upper AR) layer can all have thickness within the ranges claimed (see thickness in in Table 3 for the blocking, lower AR, ITO and upper AR and par. 0030, 0056 for the barrier layer thickness). 
Regarding claim 6: Although Durandeau does include one additional layer on the SiO2 (upper AR) in their final stack, as Durandeau does not disclose the layers being deposited in a single step (i.e. co-sputtering), one having ordinary skill would reasonably conclude Durandeua’s layers to be deposited in sequence, one after another, and that the SiO2 (upper AR) would be an uppermost layer during intermediate processing (i.e. prior to the deposition of the additional layer). 

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Illy (WO2015033067, using corresponding English document US Pub 20160214887).
Regarding claims 1-2, 4, 7-8, 10-11: Illy teaches a pane having an electrically conductive coating comprising a substrate having a coating on the surface. The coating, starting from the substrate, comprises wherein the silicon nitride layers can be stoichiometric (i.e. Si3N4) (see 0062 for example)
SiNx (blocking)/SiO2 (lower AR)/ITO (TCO)/SiNx (barrier)/SiO2 (upper AR)/…. (see 0086)
Given that Si3N4 is the same material as Applicants’ blocking and barrier layer and SiO2 is the same material as Applicants’ lower and upper AR layers, one having ordinary skill would reasonably conclude Illy’s layers to have the same refractive indices as claimed absent an evidentiary showing to the contrary (MPEP 2112).
	Illy does not explicitly disclose the local minimum and maximum reflectance requirements claimed, however, given that Illy’s coating meets that claimed, one having ordinary skill would reasonably conclude the same optical properties to be present absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claims 3, 5, and 9: Illy’s SiO2 (lower AR) layer, ITO (TCO) layer, Si3N4 (barrier) layer and SiO2 (upper AR) layer can all have thickness within the ranges claimed (see example thickness in par. 0086). 
Regarding claim 6: Although Illy does include one additional layer on the SiO2 (upper AR) in their final stack (see par 0086), as Illy does not disclose the layers being deposited in a single step (i.e. co-sputtering), one having ordinary skill would reasonably conclude Illy’s layers to be deposited in sequence, one after another, and that the SiO2 (upper AR) would be an uppermost layer during intermediate processing (i.e. prior to the deposition of the additional layer). 
. 

Claim(s) 1-8, 10-12 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Lamine (US Pub 20150239774).
Regarding claims 1-2, 4, 7-8, 10-11: Lamine teaches a pane having an electrically conductive coating comprising a substrate having a coating on the surface. The coating, starting from the substrate, comprises wherein the silicon nitride and silicon oxide layers can be stoichiometric (i.e. Si3N4, SiO2) (see 0043 for example)
SiNx (blocking)/SiOx(lower AR)/ITO (TCO)/SiNx (barrier)/SiOx (upper AR)/…. (0041, Example)
Given that Si3N4 i s the same material as Applicants’ blocking and barrier layer and SiO2 is the same material as Applicants’ lower and upper AR layers, one having ordinary skill would reasonably conclude Lamine’s layers to have the same refractive indices as claimed absent an evidentiary showing to the contrary (MPEP 2112).
	Lamine does not explicitly disclose the local minimum and maximum reflectance requirements claimed, however, given that their coating meets that claimed, one having ordinary skill would reasonably conclude the same optical properties to be present absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claims 3, 5, and 12: Lamine’s Si3N4 (blocking) layer, SiO2 (lower AR) layer, ITO (TCO) layer, and SiO2 (upper AR) layer can all have thickness within the ranges claimed (see thickness in 0058, 0060). 
Regarding claim 6: Although Lamine does teach that one additional layer can be on the SiO2 (upper AR), Lamine does allow for their SiO2 to be the uppermost layer (0030).

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Manz (US Pub 2016002099)
Regarding claims 1-2, 4, 7-8, 10-11: Manz teaches a pane having an electrically conductive coating comprising a substrate having the coating on the surface. Manz provides an example of their coating, starting from the substrate, comprising
SiO2:Al (lower AR)/ITO (TCO)/Si3N4:Al (barrier)/SiO2:Al (upper AR)(see Table 1),
but does teach that a Si3N4 layer (blocking) can be added between the substrate and SiO2:Al layer (see 0053)
Given that Si3N4 is the same material as Applicants’ blocking and barrier layer and SiO2 is the same material as Applicants’ lower and upper AR layers, one having ordinary skill would reasonably conclude Manz’s layers to have the same refractive indices as claimed absent an evidentiary showing to the contrary (MPEP 2112).
	Manz does not explicitly disclose the local minimum and maximum reflectance requirements claimed, however, given that Manz’s coating meets that claimed, one having ordinary skill would reasonably conclude the same optical properties to be present absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claims 3, 5, and 9: Manz’s SiO2 (lower AR) layer, ITO (TCO) layer, Si3N4 (barrier) layer and SiO2 (upper AR) layer can all have thickness within the ranges claimed (Table 1). 
Regarding claim 6: Manz’s upper AR SiO2:Al layer is the uppermost layer (see Table 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Illy (WO2015033067, using corresponding English document US Pub 20160214887) as applied to claim 1 above. 
As discussed above, Illy teaches the invention of claim 1. Their blocking layer can have a thickness of 5-50nm (see 0045) which overlaps the claimed range. As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose thicknesses within the above workable range (MPEP 2144.05).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamine (US Pub 20150239774) as applied to claim 1 above. 


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manz (US Pub 2016002099) as applied to claim 1 above. 
As discussed above, Manz teaches the invention of claim 1. Their blocking layer can have a thickness of 5-40nm (see 0053) which overlaps the claimed range. As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose thicknesses within the above workable range (MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784